DETAILED ACTION
Claims 1-4 (filed 02/28/2022) have been considered in this action.  Claims 1-3 have been amended.  Claim 4 is presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 4, filed 02/28/2022, with respect to objections to the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 3, filed 02/28/2022, with respect to objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 4, filed 02/28/2022, with respect to non-statutory obviousness-type double patenting rejection of claim 1 have been fully considered and are persuasive by means of the filing of a terminal disclaimer.  The non-statutory obviousness-type double patenting rejection of claim 1 has been withdrawn. 
page 7 paragraph 5, filed 02/28/2022, with respect to interpretation of claims 1-4 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation under 35 U.S.C. 112(f) of claims 1-4 has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 3, filed 02/28/2022, with respect to rejection of claims 1-3 under 35 U.S.C. 112(b) for the unclear use of “the machining program of another numerical controller” have been fully considered and are persuasive.  The rejection of claims 1-3 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 4, filed 02/28/2022, with respect to rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 8 paragraphs 5 and 6, filed 02/28/2022, with respect to rejections of claim 3 under 35 U.S.C. 112(b) have been fully rejections of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 9 paragraph 5 filed 02/28/2022 have been fully considered but they are not persuasive.  Nevertheless, the scope of the claims are changed significantly enough to overcome the prior rejection of claims 1-4 under 35 U.S.C. 103.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Nakajima does not divide the memory of the pre-processing unit 101 according to the number of look-ahead units so as to allocatively store look-ahead blocks”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nakajima shows via Figure 2 that interpolation move data (130) and look-ahead block command data (120) are different regions of the pre-processing unit 101, and thus are stored in different regions of memory because it is inherent that when different data is stored on the same device, they must exist in different 
In addition, applicant has amended claim 1 to state “divide the processor into a plurality of sections, to divide the storage device into a number of regions according to a number of the plurality of sections of the processor” which the examiner fails to find support for in the original disclosure, and considers new matter.  Because there is no support, the examiner has interpreted this language to mean that the storage device is divided based on a number of programs or sub-programs being executed (see below).  Nakajima teaches this interpretation because the storage is divided into regions 120 for its own look-ahead data and region 130 for interpolation level move data (i.e. look-ahead data of another numerical controller), thus the different regions are according to the program “distribution processing unit 210” accessing region 120 and “robot preceding-position calculation unit 240” accessing region 130.
Nevertheless, the examiner finds that Nakajima nor any other reference or combination of references fails to teach that “each of the plurality of numerical controllers” comprises a processor that divides a processor into a plurality of sections while dividing the storage device into a corresponding number of sections, as Nakajima clearly shows that only one of the numerical 
Below references to specific paragraphs from the original disclosure are in relation to the corresponding published patent application US20200133241 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains amended limitation that states:
“the processor is configured to...divide the processor into a plurality of sections, to divide the storage device into a number of regions according to a number of the plurality of sections of the processor”
The examiner can find no support for this limitation in the original disclosure.  Nowhere does the specification describe how a processor is divided into different sections.  The act of division requires something that is a whole be broken into constituent pieces.  The specification describes a “program division unit 114”  which is described in paragraph [0016] as “that divides the machining program into a surplus look-ahead range in which the look-ahead blocks are more than or equal to a predetermined number and a substitute look-ahead range in which the look-ahead blocks are less than a prescribed value on the basis of the 
Claims 2-4 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, as noted above, the examiner fails to find support for the division of a processor into a plurality of sections as performed by the processor.  It is unclear what is meant by “divide the processor into a plurality of sections” because this process is not describe in the original disclosure.  The examiner finds that this offers multiple conflicting interpretation of what it means to “divide a processor into a plurality of sections”.  For example, the division of a processor can relate to the time-division of processing resources, the division of a multi-core processor into each of its cores so that each core executes a different thread or cooperate on the same thread, the division of a cache of a processor so 
Claims 2-4 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116